      Case 2:17-cv-01134-RB-CG Document 179 Filed 07/29/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DONNA EVERHART, et al.,

             Plaintiffs,

v.                                                         CV No. 17-1134 RB/CG

JOHN DOMINGUEZ, et al.,

             Defendants.

                           ORDER SETTING FAIRNESS HEARING

      THIS MATTER is before the Court after conferring with the parties about a

mutually convenient time and date. IT IS HEREBY ORDERED that a Fairness Hearing

shall be conducted by telephone on Friday, August 14, 2020, at 1:30 p.m. Parties shall

call Judge Garza’s AT&T line at (877) 810-9415, follow the prompts, and enter access

code 7467959 to be connected to the proceedings.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
